GILBERT, Circuit Judge
(after stating the facts as above). We find no merit in the appeal. There is no evidence whatever that the appellee at any time claimed to own the real estate, or was requested to or refused to convey the same to the appellant free of his claim of lien. The evidence is that at all times he claimed to hold the deed as a mortgage to secure him for his advances. It is not disputed that the advances were made. When he received the conveyance, he executed to the appellant a written promise to surrender and transfer the property to her upon the full payment of the consideration set forth in the deed, and the taxes and assessments, etc. On July 28, 1918, the ap-pellee in answer to a letter from the appellant inquiring as to the amount of money he had advanced, replied:
“I have paid and loaned to you more than $1,000, but if you can possibly redeem the property by January 1, 1919, X will be willing to settle for a thousand.”
The appellant admits that thereafter she promised to pay the ap-pellee $500 cash and the balance shortly thereafter. On January 22, 1919, her attorney wrote to the appellee as follows:
*471“Under your letter of July 28 you say that you will reeonvey this property upon the payment of §1,000 on or about the 1st day of January, 1919, but, as I construe the facts as they have been submitted to me, the only money that Mrs. Struett is required to pay is ihe amount expressed in your declaration of trust under date of December 22, 1916.”
[1, 2] The intimate and sordid relations which existed between the parties, and which are stressed by the appellant’s counsel, do not, in our opinion, in any way affect the merits of the controversy. The appellant’s contention that the money advanced by the appellee was a gift to her is clearly contradicted by her own written and oral admissions, and the record shows nothing on which, in equity, relief can be afforded her.
The decree is affirmed.